Title: Thomas Jefferson to William Lee, 12 November 1817
From: Jefferson, Thomas
To: Lee, William


                    
                        Dear Sir
                        Monticello
Nov. 12. 17.
                    
                    It would be as useless as long to explain the delay of sending on our apprentice for stocking weaving according to the offer you were so kind as to make us. the it has been partly owing to my long absences from home, but chiefly to disappointment in the first object we proposed. we now send on a young man in whom we have great confidence; of the name of Stuart. his father lived with me many years and was perhaps the best white smith in America. this youth while young became deformed by sickness, but he is intelligent, correct in his habits and
			 entirely worthy as I am assured. he has no funds of his own, but for his necessary expences they will be remitted from hence on his writing to mr James Leitch as they shall be wanting, & without any delay, for which I make myself responsible. recommending him to your patronage and good offices I renew to you the assurance of my great esteem and respect.
                    Th: Jefferson
                 